Exhibit 24(b)(8.97) SECOND AMENDMENT TO SELLING AND SERVICES AGREEMENT This Second Amendment dated August 5, 2 009 is made to Selling And Services Agreement (Amendment) between ING Life Insurance and Annuity Company (formerly Aetna Life Insurance and Annuity Company) (“ILIAC”), ING Institutional Plan Services, LLP (“ING Institutional”), ING Financial Advisers, LLC (formerly Aetna Investment Services, Inc.) (“ING Financial”) (collectively “ING”, “You” or “Your”), and Legg Mason Investor Services, LLC (“Distributor”, “LMIS”, “We” or “Us”) collectively (the “Parties”). WHEREAS, ING Institutional is a limited liability company that provides various recordkeeping and other administrative services to certain Plans; and WHEREAS, Legg Mason Wood Walker Incorporated (“LMWW”) ILIAC and ING Financial entered into a Selling and Services Agreement dated as of February 1, 2001, and LMWW, ILIAC and ING Financial entered into an Amendment to Schedule “A” to Selling and Services Agreement dated as of December 31, 2004 (the “Agreement”). Terms defined in the Agreement are used herein as therein defined; and WHEREAS, LMWW, formerly a wholly-owned subsidiary of Legg Mason, Inc., was sold to Citigroup, Inc, effective December 1, 2005 (the “Transaction”); and WHEREAS LMIS is also a wholly-owned subsidiary of Legg Mason, Inc. and was appointed by the Funds as the successor to LMWW’s mutual fund underwriting and distribution activities on behalf of the Funds prior to completion of the Transaction; and WHEREAS, LMWW assigned all of its rights and obligations under the Agreement to the Distributor effective December 1, 2005 and the Distributor accepted such assignment; and WHEREAS, the Parties desire to amend the Agreement to reflect the substitution of LMIS for LMWW as the Distributor; and WHEREAS, the Parties wish to add ING Institutional to the Agreement; and WHEREAS, the Parties wish to amend certain other provisions of the Agreement, as provided below. NOW, THEREFORE, in consideration of the promises and mutual covenants hereinafter contained, the Parties agree as follows: 1.
